      Case 4:19-cv-03606 Document 1 Filed on 09/24/19 in TXSD Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

BERNARDINO M. HERRERA                  §
                                       §
      Plaintiff,                       §
v.                                    §            Civil Action No. 4:19-CV-03606
                                      §
LIBERTY INSURANCE CORPORATION         §                          (JURY)
                                       §
      Defendant.                       §
______________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________

TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant Liberty Insurance Corporation incorrectly sued as Liberty Mutual Insurance

(“Defendant”), timely files this Notice of Removal pursuant to 28 U.S.C. § 1441(a), 28 U.S.C. §

1332(a), and 28 U.S.C. §1446(b), removing this action from the 234th District Court of Harris

County, Texas, to the United States District Court for the Southern District of Texas, Houston

Division, and in support thereof shows as follows:

A.     Introduction

        1.    Plaintiff Bernardino M. Herrera (“Plaintiff”) commenced this lawsuit against

 Defendant in the 234th District Court in Harris County, Texas, by filing his Original Petition on

 or about August 22, 2019. A true and correct copy of the Original Petition is attached hereto as

 Exhibit “A.” Plaintiff served the Original Petition on Defendant Liberty Insurance Corporation

 on August 30, 2019. See proof of date of service attached as Exhibit “A”. A true and correct

 copy of Defendant’s Answer to Plaintiff’s Original Petition, Defendant’s Special Exceptions to

 Plaintiff’s Original Petition, and Defendant’s Jury Demand filed on September 20, 2019 is

 attached hereto as Exhibit “B.”
      Case 4:19-cv-03606 Document 1 Filed on 09/24/19 in TXSD Page 2 of 4



         2.    Defendant is filing this Notice of Removal within 30 days of its first receipt of

 Plaintiff’s Original Petition as required by 28 U.S.C. § 1446(b).

         3.    Plaintiff seeks to recover damages in this lawsuit based on allegations of breach of

 contract, violations of the Texas Insurance Code and breach of the covenant of good faith

 resulting from the alleged conduct of Defendant. Plaintiff’s claims arise under a homeowner’s

 policy of insurance issued by Defendant on real and personal property owned by Plaintiff, located

 in Harris County, Texas, which is alleged to have been damaged by Hurricane Harvey on or about

 August 28, 2017.

B.     Jurisdiction & Removal

       4.      In a removal situation, the burden is on the removing party to establish the existence

of jurisdiction and the propriety of removal. Manguno v. Prudential Property and Cas. Ins. Co.,

276 F.3d 720, 723 (5th Cir. 2002). This Court has jurisdiction in this case pursuant to 28 U.S.C.

§ 1332, in that there is complete diversity of citizenship between the parties and the amount in

controversy exceeds $75,000.00. Accordingly, statutory authority for the removal of this matter

is conferred by 28 U.S.C. §§ 1441 and 1446.

       5.      Complete diversity under 28 U.S.C. § 1332 exists in this case. Plaintiff is a citizen

of the State of Texas. Liberty Insurance Corporation is a corporation organized under the laws of

the State of Massachusetts, with its principal place of business in Boston, Massachusetts.

       6.      In addition, the amount in controversy meets the minimum jurisdictional

requirements under 28 U.S.C. § 1332. Here, Plaintiff states in paragraph 2 of his Original Petition

that he is suing for monetary relief over $200,000 but not more than $1,000,000.

       7.      Venue is proper in this district and division under 28 U.S.C. § 1441(a) because the

state court where the action has been pending is located in this district and division.

                                                  2
      Case 4:19-cv-03606 Document 1 Filed on 09/24/19 in TXSD Page 3 of 4



       8.       Contemporaneous with the filing of this Notice of Removal, Defendant is filing a

Notice of Filing Notice of Removal with the Clerk of 234th District Court of Harris County, Texas

pursuant to 28 U.S.C. § 1446(d).

       9.       Attached hereto are all documents required by 28 U.S.C. § 1446(a).

       10.      Defendant demanded a jury in the state court action. Defendant also requests a trial

by jury pursuant to Rule 81(c)(3)(A), Federal Rules of Civil Procedure.

       11.      All fees required by law in connection with this Notice have been tendered and paid

by Defendant.

       WHEREFORE, Defendant Liberty Insurance Corporation incorrectly sued as Liberty

Mutual Insurance hereby removes the above-captioned matter, now pending in the 234th District

Court of Harris County, to the United States District Court for the Southern District of Texas,

Houston Division.

                                              Respectfully submitted,

                                              SHEEHY, WARE & PAPPAS, P.C.

                                                     /s/ J. Mark Kressenberg
                                              J. Mark Kressenberg
                                              Fed. Adm. No. 7793
                                              Texas State Bar No. 11725900
                                              jkressenberg@sheehyware.com
                                              Edward C. Kiss
                                              Southern District of Texas Bar No. 1099641
                                              Texas State Bar No. 24064284
                                              ekiss@sheehyware.com
                                              909 Fannin Street
                                              Two Houston Center
                                              Suite 2500
                                              Houston, Texas 77010-1003
                                              713-951-1000 Telephone
                                              713-951-1199 Telecopier

                                              ATTORNEYS FOR THE DEFENDANT

                                                 3
          Case 4:19-cv-03606 Document 1 Filed on 09/24/19 in TXSD Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above foregoing instrument has been
forwarded via certified mail, return receipt requested, messenger delivery, e-filing, or facsimile
transmission on this the 24th day of September, 2019 to the following counsel of record:

          Anthony G. Buzbee
          Christopher J. Leavitt
          The Buzbee Law Firm
          JP Morgan Chase Tower
          600 Travis
          Suite 6850
          Houston, Texas 77002
          713-223-5909 - facsimile
          tbuzbee@txattorneys.com
          cleavitt@txattorneys.com


          Stephen R. Walker
          Gregory J. Finney
          Juan A. Solis
          Law Offices of Manuel Solis, PC
          6657 Navigation Blvd.
          Houston, Texas 77011
          281-377-3924 - facsimile
          swalker@manuelsolis.com
          gfinney@manuelsolis.com
          jusolis@manuelsolis.com


                                                    /s/ J. Mark Kressenberg
                                             J. Mark Kressenberg

3575143




                                                4
